DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/214,054 filed on 03/26/2021.
Claims 1-10 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“DL”,
“TC”,
“VA”,
“TSp”,
“AD”,
“DL*”,
“Ndef”,
“DLmax”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“TW”,
“S32”,
“S42”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:

In claim 10, line 16, “in ca ase of occurrence of a delay” should read “in case of occurrence of a delay”.

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an operation management device” in claims 1-10,

“The operation management device 12 is physically a computer including a processor 22, a storage device 20, an input/output (1/O) device 24, and a communication interface (/F) 26, as illustrated in FIG. 3.” (Description of Embodiments – Page 10, FIG. 3)
 
“a plan generation unit” in claim 1, 5-8, and 10,
“a communication device” in claims 1, 7, and 10,
“an operation monitoring unit” in claims 1 and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a plan generation unit that generates a travel plan for each of a plurality of vehicles” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of generating “the travel plan 80 for each of the vehicles 52. In addition, the plan generation unit 14 determines whether to add new a vehicle 52 to the fleet and whether to reduce the number of the vehicles 52 of the fleet according to a transportation demand and other factors.” There is no disclosure of any particular structure, either explicitly or inherently, to generate. The use of “the travel plan 80 for each of the vehicles 52. In addition, the plan generation unit 14 determines whether to add new a vehicle 52 to the fleet and whether to reduce the number of the vehicles 52 of the fleet according to a transportation demand and other factors” is not adequate structure for performing the generating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a communication device that transmits the travel plan to a vehicle” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of executing “wireless communication with the operation management device 12. The communication device 68 can communicate over the Internet, for example, via a wireless local area network (LAN) such as WiFi (registered trademark) or a mobile data communication service provided by a cell phone company or the like. The communication device 68 receives the travel plan 80 from the operation management device 12 and transmits the travel information 82 and the passenger information 84 to the operation management device 12.” There is no disclosure of any particular structure, either explicitly or inherently, to execute. The use of “executes wireless communication with the operation management device 12. The communication device 68 can communicate over the Internet, for example, via a wireless local area network (LAN) such as WiFi (registered trademark) or a mobile data communication service provided by a cell phone company or the like. The communication device 68 receives the travel plan 80 from the operation management device 12 and transmits the travel information 82 and the passenger information 84 to the operation management device 12” is not adequate structure for performing the executing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an operation monitoring unit that acquires a delay amount of the vehicle” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of obtaining “the operation states of the vehicles 52 in accordance with the travel information 82 transmitted from each vehicle 52. The travel information 82 includes the current position of the vehicles 52, as described above. The operation monitoring unit 18 compares the position of each vehicle 52 with the travel plan 80 and calculates a delay amount DL of the vehicle 52 with respect to the travel plan 80.” There is no disclosure of any particular structure, either explicitly or inherently, to obtain. The use of “the operation states of the vehicles 52 in accordance with the travel information 82 transmitted from each vehicle 52. The travel information 82 includes the current position of the vehicles 52, as described above. The operation monitoring unit 18 compares the position of each vehicle 52 with the travel plan 80 and calculates a delay amount DL of the vehicle 52 with respect to the travel plan 80” is not adequate structure for performing the obtaining function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-8 are also rejected due to their dependency on claim 1.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the Applicant has invoked 112(f) properly but the specification does not provide a clear linking statement as to what the structural equivalents are, the Applicant’s claim limitations will be afforded their broadest reasonable interpretation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, generating a travel plan for each of a plurality of vehicles constituting a fleet and traveling autonomously along a predetermined travel route in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-8 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards an operation management device (machine). Dependent claims 2-8 are also directed towards an operation management device (machine). Claim 9 is directed towards an operation management method (process). Finally, claim 10 is directed towards a transportation system (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 9 as one example, the claim recites generating a travel plan for each of a plurality of vehicles constituting a fleet and traveling autonomously along a predetermined travel route, transmitting the travel plan to a vehicle handled by the travel plan, receiving travel information from the vehicle indicating a traveling state of the vehicle, and acquiring a delay amount of the vehicle relative to the travel plan and an operation interval of the vehicles in accordance with the travel information, wherein in a case of occurrence of a delay exceeding a predetermined allowable delay amount, the operation management method selects a solving policy from among two or more solving policies for solving an interval error, which is a discrepancy between the operation interval of the vehicles and a predetermined target operation interval of the vehicle, in accordance with at least the number of vehicles constituting the fleet, and generates the travel plan in accordance with the selected solving policy. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a person determining a series of waypoints in a location for a fleet of vehicles to follow, looking at travel information of each vehicle of the fleet of vehicles on a screen, and detecting a delay of the vehicles to traverse the waypoints in accordance with the vehicle travel information. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 10 recites one additional element – a fleet including a plurality of vehicles. The fleet including a plurality of vehicles is recited at a high-level of generality (i.e., as a means to transmit and receive data) such that it amounts to no more than mere instructions to apply the exception using a generic fleet including a plurality of vehicles. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
This type of abstract idea recited in claims 1-10 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a fleet including a plurality of vehicles amounts to no more than mere instructions to apply the exception using a generic fleet including a plurality of vehicles. Mere instructions to apply an exception using a fleet including a plurality of vehicles cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-8 are merely field of use limitations which simply further limit the abstract idea set forth in claim 1. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 7 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102 as being unpatentable over Niinomi (U.S. Pub. No. 2015/0360706 A1).

Regarding Claim 1:
Niinomi teaches:
An operation management device, comprising: a plan generation unit that generates a travel plan for each of a plurality of vehicles constituting a fleet and traveling autonomously along a predetermined travel route; a communication device that transmits the travel plan to a vehicle handled by the travel plan and receives travel information from the vehicle indicating a traveling state of the vehicle;, (“The operation management device 10 according to the present embodiment is a functional unit that transmits a departure instruction to each of the vehicles 201, 202, . . . , 20 n on the basis of a determination of the departure determination unit 102 to be described below. The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. Further, in an actual operation of the vehicle, operation control based on a security device (interlocking device) or a signal is further added. However, a case in which the operation control of the vehicles 201 to 20 n is simply performed on the basis of the operation management device 10 will be described for simplification of the description of the present embodiment (a case in which the security device or the like is used will be described below with reference to FIG. 19.) The vehicles 201, 202, . . . , 20 n constitute a train that travels along the predetermined track 3 (line). The vehicles 201 to 20 n travel while arriving at and departing from a plurality of stations (not illustrated in FIG. 1) provided along the track 3 according to an operation instruction received from the operation management device 10. Further, predetermined position detection devices (not illustrated) are provided at regular intervals in the track 3, and each of the vehicles 201 to 20 n communicates with the position detection device, and thus, can recognize a position on the track 3 in which the own vehicle travels.” (Niinomi: Description of Embodiments – 49th-51st paragraphs, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit and communication device fall under the operation management device based on its ability to control an operation of a plurality of vehicles and communicate their respective travel plans accordingly.)
and an operation monitoring unit that acquires a delay amount of the vehicle relative to the travel plan and an operation interval of the vehicles in accordance with the travel information,, (“The spacing adjustment unit 104 specifies a reference station at which the density of the presence of the plurality of vehicles 201 to 20 n is high (destination station Hm (m is an integer equal to or greater than 2)) on the basis of the “congestion information” acquired from a predetermined information source, and sets the waiting time ωj at each station Hj at the rear of the destination station Hm (j is an integer equal to or greater than 1 and less than m), of the plurality of vehicles 201 to 20 n that stop at the station Hj. Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof. That is, the congestion information is information from which occurrence of the congestion can be expected in a step before the congestion actually occurs in a station. A specific method of acquiring the congestion information will be described below. Further, the spacing adjustment unit 104 may further set the waiting time ωj on the basis of the maximum number of passengers who can get on the currently traveling vehicle, and the path information.” (Niinomi: Description of Embodiments – 57th-58th paragraphs, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the spacing adjustment unit is equivalent to the operation monitoring unit in this case based on its ability to acquire congestion information in accordance with vehicle path and traveling information.)
wherein the plan generation unit includes two or more solving policies for solving an interval error which is a discrepancy between the operation interval of the vehicles and a predetermined target operation interval of the vehicles,, (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles. Furthermore, the broadest reasonable interpretation determines that a first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles, while a second policy constitutes the plan generation unit decreasing the travel speed of the target vehicle.)
and in a case of occurrence of a delay exceeding a predetermined allowable delay amount,, (“the departure determination unit 102 determines whether the elapsed time is equal to or greater than the waiting time” (Niinomi: Description of Embodiments – 89th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the elapsed time is equivalent to the delay, while the waiting time is equivalent to the predetermined allowable delay amount in this case.)
the plan generation unit selects a solving policy from among two or more solving policies in accordance with at least the number of vehicles that constitute the fleet,, (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles. Furthermore, the broadest reasonable interpretation determines that a first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles, while a second policy constitutes the plan generation unit decreasing the travel speed of the target vehicle.)
and generates the travel plan in accordance with the selected solving policy., (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1))
Regarding Claim 2:
Niinomi, as shown in the rejection above, discloses the limitations of claim 1. Niinomi further teaches:
The operation management device according to claim 1, wherein the two or more solving policies include a first solving policy that solves the interval error on the travel plan without decelerating any vehicle below a standard scheduled speed which is a standard speed that has been scheduled,, (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles as it does not involve decelerating a vehicle below a standard scheduled speed.)
[…] and a second solving policy that solves the interval error on the travel plan by temporarily decelerating at least some of the vehicles below the standard scheduled speed., (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the second policy constitutes gradually decreasing the travel speed below a standard scheduled speed between respective stations. Furthermore, the broadest reasonable interpretation determines that the travel speed is a scheduled speed based on vehicles departing at a certain time and following a certain schedule.)
Regarding Claim 4:
Niinomi, as shown in the rejection above, discloses the limitations of claim 2. Niinomi further teaches:
The operation management device according to claim 2, wherein the second solving policy includes a solving policy that, (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the second policy constitutes gradually decreasing the travel speed below a standard scheduled speed between respective stations.)
[…] solves the interval error by rescheduling the travel plan with respect to the current travel plan […], (“a vehicle position acquisition unit that acquires positions of the plurality of vehicles present on the track; a spacing adjustment unit that specifies a station that is a reference for increasing density of the presence of the plurality of vehicles on the basis of predetermined congestion information, and sets a waiting time at each station at the rear of the reference station, of the plurality of vehicles that stop at the station at the rear; and a departure determination unit that adjusts a departure time at each station at the rear, of the plurality of vehicles on the basis of the waiting time.” (Niinomi: Summary of Invention – 12th paragraph))
[…] to equalize the delay amount of the vehicles., (“sets the waiting time so that a congestion occurrence time estimated on the basis of the congestion information matches a time at which density of the presence of the vehicles increases.” (Niinomi: Summary of Invention – 15th paragraph) Examiner Note: The broadest reasonable interpretation determines that setting a congestion occurrence time estimated on the basis of the congestion information to match a time at which density of the presence of the vehicles increases would equalize the delay amount of the vehicles.)
Regarding Claim 5:
Niinomi, as shown in the rejection above, discloses the limitations of claim 2. Niinomi further teaches:
The operation management device according to claim 2, wherein the plan generation unit generates the travel plan according, (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles and transmit a travel instruction to the vehicles.)
[…] to the second solving policy […], (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the second policy constitutes gradually decreasing the travel speed below a standard scheduled speed between respective stations.)
[…] when the number of vehicles is equal to or smaller than a predetermined reference number of vehicles, […], (“the front and rear direction density difference ΔD is equal to or less than the density difference threshold value” (Niinomi: Description of Embodiments – 128th paragraph) Examiner Note: The broadest reasonable interpretation determines that the density difference threshold value is equivalent to the predetermined reference number of vehicles based on the number of vehicles being stored as the “density” of the vehicles in the density calculation unit.)
[…] and generates the travel plan according to […], (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1))
[…] the first solving policy […], (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles.)
[…] when the number of vehicles exceeds the reference number of vehicles., (“the front and rear direction density difference ΔD is greater than the density difference threshold value” (Niinomi: Description of Embodiments – 138th paragraph) Examiner Note: The broadest reasonable interpretation determines that the density difference threshold value is equivalent to the reference number of vehicles based on the number of vehicles being stored as the “density” of the vehicles in the density calculation unit.)
Regarding Claim 6:
Niinomi, as shown in the rejection above, discloses the limitations of claim 2. Niinomi further teaches:
The operation management device according to claim 2, wherein the plan generation unit generates the travel plan according to, (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles and transmit a travel instruction to the vehicles.)
[…] the first solving policy […], (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles.)
[…] when the number of vehicles is equal to or smaller than a predetermined reference number of vehicles, […], (“the front and rear direction density difference ΔD is equal to or less than the density difference threshold value” (Niinomi: Description of Embodiments – 128th paragraph) Examiner Note: The broadest reasonable interpretation determines that the density difference threshold value is equivalent to the predetermined reference number of vehicles based on the number of vehicles being stored as the “density” of the vehicles in the density calculation unit.)
[…] and generates the travel plan according to […], (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1))
[…] the second solving policy […], (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the second policy constitutes gradually decreasing the travel speed below a standard scheduled speed between respective stations.)
[…] when the number of vehicles exceeds the reference number of vehicles., (“the front and rear direction density difference ΔD is greater than the density difference threshold value” (Niinomi: Description of Embodiments – 138th paragraph) Examiner Note: The broadest reasonable interpretation determines that the density difference threshold value is equivalent to the reference number of vehicles based on the number of vehicles being stored as the “density” of the vehicles in the density calculation unit.)
Regarding Claim 7:
Niinomi, as shown in the rejection above, discloses the limitations of claim 2. Niinomi further teaches:
The operation management device according to claim 2, wherein the communication device receives at least one of two kinds of information: passenger information sent from the vehicle and concerning passengers of the vehicle, and waiting passenger information sent from a station terminal at a station on the travel route and concerning people waiting for the vehicle at the station,, (“in the operation management device of the above-described aspect, the spacing adjustment unit acquires, as the congestion information, one or more of prior passenger attracting information for a scheduled passenger attracting event, detection information acquired from detection means installed in a passage from a passenger attracting place to a station and detecting the number and a flow of passengers who use the passage, and information indicating a scheduled arrival time and a scheduled number of arrival passengers regarding another traffic network.” (Niinomi: Summary of Invention – 16th paragraph) Examiner Note: The broadest reasonable interpretation determines that the communication device falls under the operation management device based on its ability communicate to the plurality of vehicles their respective travel plans.)
[…] and the plan generation unit selects one of the two or more solving policies in accordance with […], (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles. Furthermore, the broadest reasonable interpretation determines that a first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles, while a second policy constitutes the plan generation unit decreasing the travel speed of the target vehicle.)
[…] and at least one of the passenger information and the waiting passenger information., (“as the congestion information, one or more of prior passenger attracting information for a scheduled passenger attracting event, detection information acquired from detection means installed in a passage from a passenger attracting place to a station and detecting the number and a flow of passengers who use the passage, and information indicating a scheduled arrival time and a scheduled number of arrival passengers regarding another traffic network.” (Niinomi: Summary of Invention – 16th paragraph))
Regarding Claim 9:
Niinomi teaches:
An operation management method, comprising:, (“an operation management method” (Niinomi: Summary of Invention – 19th paragraph))
generating a travel plan for each of a plurality of vehicles constituting a fleet and traveling autonomously along a predetermined travel route; transmitting the travel plan to a vehicle handled by the travel plan; receiving travel information from the vehicle indicating a traveling state of the vehicle;, (“The operation management device 10 according to the present embodiment is a functional unit that transmits a departure instruction to each of the vehicles 201, 202, . . . , 20 n on the basis of a determination of the departure determination unit 102 to be described below. The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. Further, in an actual operation of the vehicle, operation control based on a security device (interlocking device) or a signal is further added. However, a case in which the operation control of the vehicles 201 to 20 n is simply performed on the basis of the operation management device 10 will be described for simplification of the description of the present embodiment (a case in which the security device or the like is used will be described below with reference to FIG. 19.) The vehicles 201, 202, . . . , 20 n constitute a train that travels along the predetermined track 3 (line). The vehicles 201 to 20 n travel while arriving at and departing from a plurality of stations (not illustrated in FIG. 1) provided along the track 3 according to an operation instruction received from the operation management device 10. Further, predetermined position detection devices (not illustrated) are provided at regular intervals in the track 3, and each of the vehicles 201 to 20 n communicates with the position detection device, and thus, can recognize a position on the track 3 in which the own vehicle travels.” (Niinomi: Description of Embodiments – 49th-51st paragraphs, FIG. 1))
and acquiring a delay amount of the vehicle relative to the travel plan and an operation interval of the vehicles in accordance with the travel information,, (“The spacing adjustment unit 104 specifies a reference station at which the density of the presence of the plurality of vehicles 201 to 20 n is high (destination station Hm (m is an integer equal to or greater than 2)) on the basis of the “congestion information” acquired from a predetermined information source, and sets the waiting time ωj at each station Hj at the rear of the destination station Hm (j is an integer equal to or greater than 1 and less than m), of the plurality of vehicles 201 to 20 n that stop at the station Hj. Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof. That is, the congestion information is information from which occurrence of the congestion can be expected in a step before the congestion actually occurs in a station. A specific method of acquiring the congestion information will be described below. Further, the spacing adjustment unit 104 may further set the waiting time ωj on the basis of the maximum number of passengers who can get on the currently traveling vehicle, and the path information.” (Niinomi: Description of Embodiments – 57th-58th paragraphs, FIG. 1))
wherein in a case of occurrence of a delay exceeding a predetermined allowable delay amount,, (“the departure determination unit 102 determines whether the elapsed time is equal to or greater than the waiting time” (Niinomi: Description of Embodiments – 89th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the elapsed time is equivalent to the delay, while the waiting time is equivalent to the predetermined allowable delay amount in this case.)
the operation management method selects a solving policy from among two or more solving policies for solving an interval error, which is a discrepancy between the operation interval of the vehicles and a predetermined target operation interval of the vehicle, in accordance with at least the number of vehicles constituting the fleet,, (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles. Furthermore, the broadest reasonable interpretation determines that a first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles, while a second policy constitutes the plan generation unit decreasing the travel speed of the target vehicle.)
and generates the travel plan in accordance with the selected solving policy., (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1))
Regarding Claim 10:
Niinomi teaches:
A transportation system, comprising:, (“a vehicular traffic system includes” (Niinomi: Summary of Invention – 17th paragraph))
a fleet including a plurality of vehicles traveling autonomously along a predetermined travel route; and an operation management device that manages operations of the vehicles, wherein the operation management device includes, (“an operation management device is an operation management device that manages an operation of a plurality of vehicles traveling along a track” (Niinomi: Summary of Invention – 12th paragraph))
a plan generation unit that generates a travel plan for each of the vehicles, a communication device that transmits the travel plan to a vehicle handled by the travel plan and receives travel information from the vehicle indicating a traveling state of the vehicle,, (“The operation management device 10 according to the present embodiment is a functional unit that transmits a departure instruction to each of the vehicles 201, 202, . . . , 20 n on the basis of a determination of the departure determination unit 102 to be described below. The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. Further, in an actual operation of the vehicle, operation control based on a security device (interlocking device) or a signal is further added. However, a case in which the operation control of the vehicles 201 to 20 n is simply performed on the basis of the operation management device 10 will be described for simplification of the description of the present embodiment (a case in which the security device or the like is used will be described below with reference to FIG. 19.) The vehicles 201, 202, . . . , 20 n constitute a train that travels along the predetermined track 3 (line). The vehicles 201 to 20 n travel while arriving at and departing from a plurality of stations (not illustrated in FIG. 1) provided along the track 3 according to an operation instruction received from the operation management device 10. Further, predetermined position detection devices (not illustrated) are provided at regular intervals in the track 3, and each of the vehicles 201 to 20 n communicates with the position detection device, and thus, can recognize a position on the track 3 in which the own vehicle travels.” (Niinomi: Description of Embodiments – 49th-51st paragraphs, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit and communication device fall under the operation management device based on its ability to control an operation of a plurality of vehicles and communicate their respective travel plans accordingly.)
and an operation monitoring unit that acquires a delay amount relative to the travel plan of the vehicle and an operation interval of the vehicles in accordance with the travel information,, (“The spacing adjustment unit 104 specifies a reference station at which the density of the presence of the plurality of vehicles 201 to 20 n is high (destination station Hm (m is an integer equal to or greater than 2)) on the basis of the “congestion information” acquired from a predetermined information source, and sets the waiting time ωj at each station Hj at the rear of the destination station Hm (j is an integer equal to or greater than 1 and less than m), of the plurality of vehicles 201 to 20 n that stop at the station Hj. Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof. That is, the congestion information is information from which occurrence of the congestion can be expected in a step before the congestion actually occurs in a station. A specific method of acquiring the congestion information will be described below. Further, the spacing adjustment unit 104 may further set the waiting time ωj on the basis of the maximum number of passengers who can get on the currently traveling vehicle, and the path information.” (Niinomi: Description of Embodiments – 57th-58th paragraphs, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the spacing adjustment unit is equivalent to the operation monitoring unit in this case based on its ability to acquire congestion information in accordance with vehicle path and traveling information.)
the plan generation unit includes two or more solving policies for solving an interval error which is a discrepancy between the operation interval of the vehicles and a predetermined target operation interval of the vehicles,, (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles. Furthermore, the broadest reasonable interpretation determines that a first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles, while a second policy constitutes the plan generation unit decreasing the travel speed of the target vehicle.)
and in ca ase of occurrence of a delay exceeding a predetermined allowable delay amount,, (“the departure determination unit 102 determines whether the elapsed time is equal to or greater than the waiting time” (Niinomi: Description of Embodiments – 89th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the elapsed time is equivalent to the delay, while the waiting time is equivalent to the predetermined allowable delay amount in this case.)
the plan generation unit selects a solving policy from among two or more solving policies in accordance with at least the number of vehicles constituting the fleet,, (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles. Furthermore, the broadest reasonable interpretation determines that a first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles, while a second policy constitutes the plan generation unit decreasing the travel speed of the target vehicle.)
and generates the travel plan in accordance with the selected solving policy., (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi (U.S. Pub. No. 2015/0360706 A1) in view of Egami (U.S. Pub. No. 2010/0274438 A1).

Regarding Claim 3:
Niinomi, as shown in the rejection above, discloses the limitations of claim 2. Niinomi further teaches:
The operation management device according to claim 2, wherein the second solving policy includes a solving policy that, (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the second policy constitutes gradually decreasing the travel speed below a standard scheduled speed between respective stations.)
[…] solves the interval error by rescheduling the travel plan with reference to an actual position of […], (“a vehicle position acquisition unit that acquires positions of the plurality of vehicles present on the track; a spacing adjustment unit that specifies a station that is a reference for increasing density of the presence of the plurality of vehicles on the basis of predetermined congestion information, and sets a waiting time at each station at the rear of the reference station, of the plurality of vehicles that stop at the station at the rear; and a departure determination unit that adjusts a departure time at each station at the rear, of the plurality of vehicles on the basis of the waiting time.” (Niinomi: Summary of Invention – 12th paragraph))
[…] travel at the standard scheduled speed, […], (“the vehicles 201 to 203 travel at equal speed between the stations” (Niinomi: Description of Embodiments – 65th paragraph, FIG. 1))
[…] while temporarily decelerating the other vehicles, […], (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3))
[…] below the standard scheduled speed., (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the travel speed is a scheduled speed based on vehicles departing at a certain time and following a certain schedule.)
Niinomi does not teach but Egami teaches:
[…] a vehicle with the largest delay where the delay amount is maximum, and enables the vehicle with the largest delay to […], (“The response delay index S is a physical quantity that increases as the response delay increases.” (Egami: Detailed Description of Illustrative Embodiments – 50th paragraph) Egami further mentions the largest delay where the delay amount is maximum and states “At step S1304, the controller 50 judges whether or not the index S is greater than the maximum value Smax. If the index S exceeds than the maximum value Smax (S>Smax), the sub-routine proceeds to step S1305 where the controller 50 sets the maximum value Smax as the index S.” (Egami: Detailed Description of Illustrative Embodiments – 50th paragraph, FIG. 1,7))
[…] except for the vehicle with the largest delay, […], (“The response delay index S is a physical quantity that increases as the response delay increases.” (Egami: Detailed Description of Illustrative Embodiments – 50th paragraph) Egami further mentions the largest delay where the delay amount is maximum and states “At step S1304, the controller 50 judges whether or not the index S is greater than the maximum value Smax. If the index S exceeds than the maximum value Smax (S>Smax), the sub-routine proceeds to step S1305 where the controller 50 sets the maximum value Smax as the index S.” (Egami: Detailed Description of Illustrative Embodiments – 50th paragraph, FIG. 1,7))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Niinomi with these above aforementioned teachings from Egami in order to create a safe and effective operation management device, method, and transportation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Niinomi’s operation management device and method with Egami’s driving operation assisting system and method as “the transmission of information to the operator is always allowed without regard to a driving operation performed by the operator in anticipation of new circumstance.” (Egami: Description of Related Art – 4th paragraph) Combining Niinomi and Egami would therefore block “unwanted transmission of information to the operator to provide an appropriate prompt to the operator to perform a driving operation in anticipation of new circumstance.” (Egami: Description of Related Art – 4th paragraph)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi (U.S. Pub. No. 2015/0360706 A1) in view of Egami (U.S. Pub. No. 2010/0274438 A1) in further view of Isomura (JP 2012154781 A).

Regarding Claim 8:
Niinomi, as shown in the rejection above, discloses the limitations of claim 7. Niinomi further teaches:
The operation management device according to claim 7, wherein the plan generation unit estimates, (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles and transmit a travel instruction to the vehicles.)
[…] boarding and exiting time of […], (“the take-off and landing schedule or the number of passengers (boarding rate)” (Niinomi: Description of Embodiments – 64th paragraph))
[…] at least one of the passenger information and the waiting passenger information, […], (“as the congestion information, one or more of prior passenger attracting information for a scheduled passenger attracting event, detection information acquired from detection means installed in a passage from a passenger attracting place to a station and detecting the number and a flow of passengers who use the passage, and information indicating a scheduled arrival time and a scheduled number of arrival passengers regarding another traffic network.” (Niinomi: Summary of Invention – 16th paragraph))
[…] in accordance with the boarding and exiting time […], (“the take-off and landing schedule or the number of passengers (boarding rate)” (Niinomi: Description of Embodiments – 64th paragraph))
[…] of the vehicle and the number of vehicles, […], (“the number of vehicles” (Niinomi: Description of Embodiments – 59th paragraph))
[…] and the plan generation unit generates the travel plan […], (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles and transmit a travel instruction to the vehicles.)
[…] according to the first solving policy when […], (“Further, while the operation management device 10 according to the present embodiment adjusts the departure time at the stop station of the target vehicle 20 i to obtain effects of uniformizing the vehicle spacing of the respective vehicles 201 to 20 n, the operation management device 10 according to the present embodiment is not limited to this process when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. For example, the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n.” (Niinomi: Description of Embodiments – 168th paragraph, FIG. 1-2) Examiner Note: The broadest reasonable interpretation determines that the first policy constitutes the plan generation unit adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles.)
[…] while generating the travel plan […], (“The operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10.” (Niinomi: Description of Embodiments – 49th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the plan generation unit falls under the operation management device based on its ability to control an operation of a plurality of vehicles and transmit a travel instruction to the vehicles.)
[…] according to the second solving policy […], (“gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” (Niinomi: Description of Embodiments – 95th paragraph, FIG. 1-3) Examiner Note: The broadest reasonable interpretation determines that the second policy constitutes gradually decreasing the travel speed below a standard scheduled speed between respective stations.)
Niinomi does not teach but Egami teaches:
[…] the vehicle with the largest delay where the delay amount is maximum in accordance with […], (“The response delay index S is a physical quantity that increases as the response delay increases.” (Egami: Detailed Description of Illustrative Embodiments – 50th paragraph) Egami further mentions the largest delay where the delay amount is maximum and states “At step S1304, the controller 50 judges whether or not the index S is greater than the maximum value Smax. If the index S exceeds than the maximum value Smax (S>Smax), the sub-routine proceeds to step S1305 where the controller 50 sets the maximum value Smax as the index S.” (Egami: Detailed Description of Illustrative Embodiments – 50th paragraph, FIG. 1,7))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Niinomi with these above aforementioned teachings from Egami in order to create a safe and effective operation management device, method, and transportation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Niinomi’s operation management device and method with Egami’s driving operation assisting system and method as “the transmission of information to the operator is always allowed without regard to a driving operation performed by the operator in anticipation of new circumstance.” (Egami: Description of Related Art – 4th paragraph) Combining Niinomi and Egami would therefore block “unwanted transmission of information to the operator to provide an appropriate prompt to the operator to perform a driving operation in anticipation of new circumstance.” (Egami: Description of Related Art – 4th paragraph)
Niinomi in view of Egami does not teach but Isomura teaches:
[…] and calculates a risk of increase in delay, which is a risk that the delay increases, […], (“A late risk calculating means for calculating a late risk for being late for one or more business routes” (Isomura: Description – 7th paragraph))
[…] the risk of increase in delay is equal to or smaller than a predetermined reference risk, […], (“the late risk is equal to or less than an allowable value.” (Isomura: Description – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the allowable value is equivalent to the predetermined reference risk in this case.)
[…] when the risk of increase in delay is larger than the reference risk., (“the risk value indicated by the bar graph 51 c is above the allowable risk line” (Isomura: Description – 27th paragraph, FIG. 5) Examiner Note: The broadest reasonable interpretation determines that the allowable risk line is equivalent to the reference risk in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Niinomi in view of Egami with these above aforementioned teachings from Isomura in order to create an efficient operation management device, method, and transportation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Niinomi’s operation management device and method with Isomura’s navigation system, center server, and on-vehicle device as “planning of operation routes is difficult to fully predict, such as traffic conditions such as traffic jams, and dynamic factors that change from moment to moment are involved.” (Isomura: Description – 5th paragraph) Combining Niinomi and Isomura would thus create “a navigation system which supports preparation of a travel route in consideration of non-delivery and tardiness.” (Isomura: Abstract – lines 1-2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667